Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-12-00080-CV

                                  Bret Wayne HOOPER,
                                        Appellant

                                             v.

             GENERATIONS COMMUNITY FEDERAL CREDIT UNION,
                              Appellee

                 From the County Court at Law No. 7, Bexar County, Texas
                                 Trial Court No. 352061
                      Honorable David J. Rodriguez, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s memorandum opinion of this date, the judgment of the
trial court is REVERSED, and judgment is RENDERED that Generations Community Federal
Credit Union take nothing by its suit. It is ORDERED that Appellant Bret Wayne Hooper
recover his costs of this appeal from Appellee Generations Community Federal Credit Union.

       SIGNED June 12, 2013.


                                              _____________________________
                                              Karen Angelini, Justice